DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance has been withdrawn.  Applicant's submission filed on April 12, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated April 12, 2021.

As for Applicant’s argument regarding the amendment to independent claim 11 overcoming the art (Remarks, page 6); examiner agrees.  A new secondary reference is being used in this Office Action.

Accordingly, amended independent claim 11 remains rejected.  The dependent claims remain rejected as well.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 17, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury (US 2017/0176744 A1) in view of Trabucco (US 2019/0241071 A1).

Instant Claim 11: A motor vehicle having an interior,  (Fig 1-5 of El-Ghoroury illustrates the interior of a vehicle.)

comprising: a window forming part of a boundary of the interior;  (“The prior art described in Ref [14], shown in FIG. 1-5, uses an image projector (14 in FIG. 1-5) 

and a display configured to display at least one piece of information,  (The combination of the vehicle dashboard and windshield of El-Ghoroury corresponds to the display of the claim.)

the display having a first subregion formed in the window of the motor vehicle, and a second subregion configured to display the information,  (The windshield and dashboard of El-Ghoroury correspond to the first subregion and second subregion of the claim, respectively.)

the first subregion and the second subregion being capable of displaying information … to an occupant of the motor vehicle  (The above citation from paragraph 32 of El-Ghoroury teaches that the windshield and dashboard both display information.)

and having an in integral form with the first subregion at an angle to the second subregion,  (Referring to fig 1-5 of El-Ghoroury, the windshield is connected to the dashboard and is formed at an angle to the dashboard.)

at least portions of the second subregion projecting into the interior of the motor vehicle.  (The above citation from paragraph 32 of El-Ghoroury teaches that an image projector projects an image onto the dashboard.)

El-Ghoroury does not teach the following limitation of this claim:

the first subregion and the second subregion being capable of displaying information independently to an occupant of the motor vehicle

In the same field of endeavor, however, Trabucco does disclose a vehicle containing multiple independent displays.

the first subregion and the second subregion being capable of displaying information independently to an occupant of the motor vehicle  (Referring to fig 1 of Trabucco, displays 3, 18, and 33 are taught.  Similarly, it would be obvious for El-Ghoroury to provide a second projection onto the dashboard/windshield, independent of the content of the first image projection.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the vehicle as taught by El-Ghoroury, wherein a single image projection display is provided to the windshield/dashboard; with the vehicle as taught by Trabucco, wherein multiple displays are procided throughout the interior of the vehicle.  Such a combination incorporates a known feature of vehicles (multiple independent displays) into the vehicle of El-Ghoroury in order to yield the predictable results of providing the user that much more content.


Instant Claim 12: The motor vehicle according to claim 11, wherein the window in which the first subregion is formed is a front window of the motor vehicle.  (The windshield of El-Ghoroury is a front window of the vehicle.)


Instant Claim 13: The motor vehicle according to claim 12, wherein the second display subregion is at least part of a dashboard of the motor vehicle.  (The dashboard of El-Ghoroury corresponds to the second subregion of the claim.)


Instant Claim 17: The motor vehicle according to claim 12, further comprising one of a window root and a window roof, and wherein the second display subregion is formed in the one of the window root and the window roof.  (Referring to fig 1-5 of El-Ghoroury, the dashboard may be referred to as a window root.)


Instant Claim 27: (Claim 27 is substantially identical to claim 13, and thus, is rejected under similar rationale.)


Instant Claim 30: (Claim 30 is substantially identical to claim 17, and thus, is rejected under similar rationale.)



Claims 14-16, 18-26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury, in view of Trabucco, and further in view of Morris (US 2014/0005886 A1).

Instant Claim 14: The motor vehicle according to claim 13, wherein the second display subregion includes a touch-sensitive screen displaying the information and receiving input by the display.  (El-Ghoroury in view of Trabucco teaches the vehicle in accordance with claim 13, but does not disclose the dashboard includes a touch-sensitive screen.  However, in the same field of endeavor, Morris teaches a touchscreen for a vehicle: “The alerts may also include visual warnings projected on a heads-up display, displayed on a navigation touchscreen, displayed on the dashboard or otherwise shown to the user.” (Morris, paragraph 27)  It would be obvious for the touchscreen of Morris to be located on the dashboard, as there are a finite number of locations to place a touchscreen in a vehicle, for use by the driver.)




Instant Claim 15: The motor vehicle according to claim 14, wherein an angle between 30° and 80° is formed by the first subregion and the second display subregion.  (Referring to fig 1-5 of El-Ghoroury, the windshield is formed at an angle of between 30° and 80° to the dashboard.)

Instant Claim 16: The motor vehicle according to claim 15, wherein a dimmable film configured to display the information displayed on the second display subregion is integrated in at least regions of the first subregion.  (“The combination of the emissive high brightness micro emitter pixel array of imagers such as the QPI.RTM. imagers and the split exit pupil HUD architecture of this invention enables HUD systems that operate effectively in high brightness ambient sunlight yet are volumetrically small enough to fit behind the dashboard or instrument panel of a wide range of vehicle sizes and types.” (El-Ghoroury, paragraph 57)  Therefore, the brightness of the images displayed by El-Ghoroury is obviously controllable.
In addition, the electronics controlling the image display may obviously be located in the windshield of El-Ghoroury.)


Instant Claim 18: (Claim 18 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 16, and thus, is rejected under similar rationale.)


Instant Claim 20: The motor vehicle according to claim 19, wherein the display further includes: a gaze direction detector configured to detect a gaze direction of an occupant of the motor vehicle and a display controller configured to display the information on the second display subregion based on the gaze direction.  (El-Ghoroury teaches the vehicle in accordance with claim 19, but does not disclose a gaze direction detector.  However, in the same field of endeavor, Morris teaches such a sensor for a vehicle: “The internal-facing sensor can detect where the driver is currently looking and the heads-up display can project in that direction accordingly.” (Morris, paragraph 38)
In addition, the system of El-Ghoroury contains a processor.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the vehicle as taught by El-Ghoroury; with the vehicle as taught by Morris, along with a gaze sensor located within the vehicle.  Such a combination incorporates a known feature of vehicles into the vehicle of El-Ghoroury in order to yield the predictable results of having the windshield display adjust its content based on the user’s gaze.


Instant Claim 21: (Claim 21 is substantially identical to claim 20, and thus, is rejected under similar rationale.)


Instant Claim 22: The motor vehicle according to claim 11, wherein the window in which the first subregion is formed is a side window of the motor vehicle.  (“Thus, if the user is looking out the driver-side window, the annotations can be projected onto the driver-side window.” (Morris, paragraph 38))


Instant Claim 23: (Claim 23 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 24: (Claim 24 is substantially identical to claim 16, and thus, is rejected under similar rationale.)


Instant Claim 25: (Claim 25 is substantially identical to claim 20, and thus, is rejected under similar rationale.)


Instant Claim 26: (Claim 26 is substantially identical to claim 20, and thus, is rejected under similar rationale.)


Instant Claim 28: (Claim 28 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 29: (Claim 29 is substantially identical to claim 16, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARON COHEN/
Examiner, Art Unit 2626